PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of West Virginia Route 67, Brooke County, West Virginia.
2. On or around January 4,2004, claimants’ property, including their house, hillside, and property value, suffered damage as a result of alandslide adj acent to their property along West Virginia Route 67.
3. The claimants allege that the landslide was caused from WVDOH’s installation of a culvert and gabion wall along West Virginia Route 67.
4. For the purposes of settlement, respondent acknowledges culpability for the preceding incident.
5. Claimant and respondent believe that in this particular incident and under these particular circumstances that an award of sixty eight thousand two hundred fifty dollars ($68,250.00) would be a fair and reasonable amount to settle this claim.
6. The parties to this claim agree that the total sum of sixty eight thousand two hundred fifty dollars ($68,250.00) to be paid by respondent to the claimants in Claim No. CC-05-0329 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims and damage claimants may have against respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 67 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ property; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $68,250.00.
Award of $68,250.00.